PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant is employed as an aide at Huntington State Hospital in Huntington, Cabell County, West Virginia. On July 8, 1983, while attempting to restrain a patient, claimant’s clothes were torn by the patient. She seeks $36.00 in damages. Respondent, in its Answer, admits the validity and amount of the claim. The Court, therefore, grants an award to claimant in the amount of $36.00.
Award of $36.00.